Fourth Court of Appeals
                                 San Antonio, Texas
                                      March 25, 2015

                                    No. 04-15-00048-CV

                        Buddy CASTEEL and Jaret Brandon Casteel,
                                    Appellants

                                             v.

                                    Amelia STAYTON,
                                        Appellee

                         From the County Court, Real County, Texas
                               Trial Court No. 2014-0138-CC
                         Honorable Garry A. Merritt, Judge Presiding

                                          ORDER

    In accordance with this court’s opinion issued this date, this appeal is DISMISSED. It is
ORDERED that costs shall be assessed against appellant.

       It is so ORDERED on March 25, 2015.


                                              _____________________________
                                              Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk